Case 3:19-cr-00029-AET Document 13 Filed 02/05/19 P ge 1_§@€§%1%_149
ry *' v
.&

 

UNITED sTATEs DISTRJCT court FES
DISTRICT oF NEW JERSEY ; 5’ 4 2919
c
Anne E. T;?;;::el`$ of
Son, U
UNITED sTATEs oF AMERICA 'S-D.J.
Hon. Anne E. Thompson
V.
criminal No. 19-029 (AET)
GEoRGE GILMORE

 

§IW

This matter having come before the Court on the joint application of the United States, by
Attorney for the United States, Rachael A. I-Ionig, acting under authority conferred by 28 U.S.C.
§ 515 (Matthew J. Skahjll, Deputy U.S. Attomey, and Jihee G. Suh, Assistant U.S. Attomey, and
Thomas F. Koelbl, Trial Attomey, U.S. Department of Justice, appearing), and the Defendant
being represented by Kevin I-I. Marino, Esq., John A. Boyle, Esq. and John D. Tortorella, Esq., for
a protective order for pre-trial and trial proceedings in the above-captioned criminal matter (the
“Protective Order”), pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure; and

WHEREAS, the parties seek an Order protecting from disclosure to the public any
documents, the information contained therein, and other information provided by the Government
to the Defendant and his counsel of record during the course of this criminal litigation, including
any documents or other information provided in compliance with the Govemment‘s disclosure
obligations pursuant to Rule 16 of the Federal Rules of Criminal Procedure, Title 18, United States
Code, Section 3500, Brady v. Mgland, United States v. Giglio, and the Court’s Order for
Discovery and Inspection, which contain a third party’s (l) social security number; (2) taxpayer-
identiflcation number; (3) birth date; (4) financial-account number; (5) home address; and (6)
telephone number (hereinaher, “Protected Information" ; and

WHEREAS, the parties have agreed that the procedure to regulate the disclosure and use

Case 3:19-cr-00029-AET Document 13 Filed 02/05/19 Page 2 of 4 Page|D: 150

of Protected Information will not impede the Defendant’s preparation of his defenses, but merely
will protect against the improper dissemination or use of any Protected Information.

Therefore, IT IS HEREBY STIPULATED AND AGREED that the following provisions
shall govern the handling of Protected Inforrnation during pre-trial and trial proceedings:

I. In addition to making Protected Inforrnation available to the defense for inspection,
review, and copying, the Govemment is authorized to provide defense counsel with their own copy
of Protected Information to facilitate preparation for trial.

2. Any Protected Information filed with the Court must comply with the provisions of
Rule 49.1 of the Federal Rules of Criminal Procedure.

3. Access to Protected Inforrnation will be restricted to personnel authorized by the
Court, namely, Defendant and his counsel ofrecord, and counsel’s associated attorneys, paralegals,
investigators, accountant, experts (retained pursuant to a written retainer agreement, by the
Defendant and/or his counsel in connection with the criminal case, and the experts’ employees and
support personnel), secretaries employed by counsel of record and performing services on behalf
of the Defendant, prospective witnesses (to the extent deemed necessary by defense counsel, for
trial preparation), consultants (and their employees and support personnel), and/or litigation
support vendors or services, including outside copying services or companies engaged in the
business of supporting computerized or electronic litigation discovery or trial preparation, and
such other persons as hereailer may be authorized by the Court upon motion by the Defendant.

4. Protected Information may be discussed with or shown to, but may not be provided
to or remain in the custody of, prospective witnesses

5. The following restrictions will be placed on the individuals described in paragraph
3 tuiless harther ordered by the Court. ’I`hese individuals shall not:

a. Duplicate Protected Information for, or allow copies of any kind to be made

2

Case 3:19-cr-00029-AET Document 13 Filed 02/05/19 Page 3 of 4 Page|D: 151

by, any other person, or allow Protected Information to be otherwise
disseminated;

b. Allow any person not described in paragraph 3 to read, view or possess
Protected Information; or

c. Use Protected Inforrnation for any other purpose other than in connection
with the preparation of a defense against the charges in this matter.

6. Defense counsel shall advise any person to whom Protected Information is
disclosed by defense counsel that such information should be held in strict confidence and that the
person must comply with the restrictions of paragraph 5 above.

7. The Defendant shall not disclose the Protected information to any person not
described in paragraph 3 without leave of the Court obtained on application to the Court and with
notice to the Governrnent.

8. The restrictions set forth herein shall not restrict the use of Protected Information
in connection with the filing of motions with the Court, or for use at trial or other Court proceeding,
subject to this Order and the provisions of Rule 49.1 of the Federal Rules of Criminal Procedure.

9. This stipulation is binding on all future and successor counsel.

10. Defendant and his counsel liu'ther agree that within a reasonable period of time
following the conclusion of this litigation i.e., when the Defendant has exhausted any rights of
direct appeal from any judgment and conviction resulting from a trial or guilty plea), the
Defendant’s counsel shall collect and return to counsel for the United States, or destroy and certify
to counsel for the United States such destruction, all additional copies of the materials containing
Protected Infonnation (excluding any materials over which the Defendant has a proprietary or
ownership interest), except for copies of Protected lnformation that remain in defense counsel’s
files and which are stored within defense counsel’s offices or in a secure file storage facility.

3

Case 3:19-cr-00029-AET Document 13 Filed 02/05/19 Page 4 of 4 Page|D: 152

Forrn and entry consented to:

 

MAH‘HEW J. sl<A?u`L'L
IIHEE G. SUH
Assistant U.S. Attomeys

THOMAS F. KOELBL
Trial Attorney
U.S. Department of Justice - Tax Division

KEVIN H. MAR.INO, ESQ.

JOHN A. BOYLE, ESQ.

JOI-IN D. TORTOR.ELLA, ESQ.
Counsel for Defendant George Gilmore

 

ORDER

f
/J;S?j' .2019.

rr ls so oar)ERED this <5

MS%W

HON. ANNE E. THOMPS'
Senior United States Distri Judge

